NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



SONYA PATRICE WYATT,                      )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-2680
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed February 7, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Michelle Sisco, Judge.

Sonya Patrice Wyatt, pro se.



PER CURIAM.


             Affirmed.


LaROSE, C.J., and SILBERMAN and SALARIO, JJ., Concur.